A0245'C (Rev. 11/16) Amended Judgment in a Criminal Case

Sheet l

(NOTE: Identify Changes with Asterisks(*))

 

' __ __

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
Western District of Washington
UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
v.
ERIK ROAN Case Number: 3:16CR05535RAJ-001
USM Number: 48029-086
Date of Original Judgment: 03/08/2019 Jennifer Elizabeth Wellman
(Or Date of Last Amended .ludgment) Defendant’s Attomey

Reason for Amend mentz

l:l Correction of Sentence on Remand (18 U.S.C. 3742(f)(l) and (2))

l:l Reduction of Sentenoe for Changed Circumstances (Fed. R. Crim. P. 35(b))
I:l Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))
Correction of Sentence for Clerica] Mistake (Fed. R. Crim. P. 36)

THE DEFENDANT:
pleaded guilty to count(s) l of the Indictment

l] pleaded nolo contendere to count(s)

l:l Modiflcation of Supervision Conditions ( 18 U.S.C. §§ 3563(¢:) or 3583(e))

l:l Modiiication of Imposed Term of Imprisonment for Extraordinary and
Compelling Reasons (18 U.S.C. § 3582(¢)(1))

l:l Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
to the Sentencing Guidelines ( 18 U.S.C. § 3582(0)(2))
l:l Direct Motion to District Coun Pursuant
l:] 28 U.S.C. § 2255 or l:l 18 U.S.C. § 3559(<:)(7)
[:I Modifrcation of Restil'ution Order (18 U.S.C, § 3664)

 

which was accepted by the court.
I:l Was found guilty on count(s)

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense
21 U.S.C. §843(a)(3),
21 U.S.C. §846

Conspiracy to Acquire or Obtain Controlled Substances by
Misrepresentation, Fraud, Forgery, Deception or Subteriiige

Offense Ended Count
10/13/2016 l

The defendant is sentenced as provided in pages 2 through 7 o`f this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
|:l The defendant has been found not guilty on count(s)
|] Count(s) |:| is

 

|:l are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,

or mailing address until‘all tines, restitut10n, costs, and_ special assessments imposed by this judgment are _fully paid. If ordered to pay
restitution, the defendant must notify the court and Unlted States Attin;}@\atenal changes 111 economic cncumstances.

 

Mark Parrent, Assistan United States Atto?_\

 

     

 

   

Signature of Judge l, "' g
Richard A. Jones, United vSta s istrict Judge

m WM /Qc,-_zo/CP

A0245C (Rev. 11/16) Amended Judgment in a Crimina] Case (NOTE: Identify Changes with Asterisks(*))
_ Sheet 2 -;_Imprisonment

__ __ __ _ ___

DEFENDANT: ERIK ROAN
CASE NUMBER: 3 : 1-6CR05535RAJ-001

Judgment _ Page 2 of 7

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Time served

l:| The court makes the following recommendations to the Bureau of Prisons:

E| The defendant is remanded to` the custody of the United States Marshal.

l:| The defendant shall surrender to the United States Marshal for this district:
l:l at l:| a.m. _ |:l p.m. on
l:l as notified by the United States Marshal.

 

l:l The defendant shall surrender_for service of sentence at the institution designated by the Bureau of Prisons:
l:| before 2 p.m. on
ij as notified by the United States Marshal.

m as notified by the Probation or Pretrial Services- Office.

 

RETURN

 

 

 

 

I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A0245C (Rev. 11/16) Amended Judgrnent in a Criminal Case (NOTE: Identify Changes with Asterisks(*))
Sheet 3 - S'lip_ervised Release

__

Judgmenr__'?age 3 of7

___
_-

DEFENDANT: ERIK ROAN
CASE NUMBER: 3:16CR05535RAJ-001

 

SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a tenn of :
One year
MANDATORY CONDITIONS
l. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l:| The above drug testing condition is suspended, based on th_e court’s determination that you pose a low risk of ‘
fiiture substance abuse. (check yapplicable)
4. You must cooperate in the collection ofDNA as directed by the probation oflicer. (check y‘q)plicable)
E|

You must comply with the requirements of the -Sex Offender Registration and Notification Act (42 U.S.C. _
§ 16901, et seq.) as directed by the probation ofticer, the Bureau of Prisons, or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying oifense. (check yqoplicable)

6. l:| You must participate in an approved program for domestic violence (check yapplicable)

You must comt§ly with the standard conditions that have been adopted by this court as well as with any additional
conditions on e attached pages.

A0245C (Rev. 11/16)Amended Judgment in a Criminal Case (NOTE: identify Changes with Asterisks(*))
Sheet 3A _ Supervised_@ease

 

_
__

DEFENDANT: ERIK ROAN
CASE NUMBER: 3:16CR05535RAJ-()01

STANDARD CONDITIONS OF SUPERVISION

’ Judgmem _ Page 4 of7

As part of your_ supervised release, you must comply with the following standard conditions of supervision These
conditions are imposed because they _establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition. -

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from im risonment, unless the probation ofiicer instructs you to report to a different probation office or
within a different time ame.

2. Alter initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation ofticer, and you must report to the probation officer as instructed.

3. You r_nu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

'5. Yo_u must live at a place approved by the probation ofticer. If you plan to chan e where ou live or anything about your
living arrangements such as the peo le you live with), you must notify the pro ation o icer at least 10 days before the
change. If notifying e robation 0 icer in advance is not tpossible due to unanticipated circumstances, you must notify
the probation officer wit in 72 hours of becoming aware o a change or expected c ange.

6. You must allow the probation officer to visitiyou at any time at your horne or elsewhere, and you must permit the
probation officer to take any items prohibite by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have full-time employment you must ny to find full-time employment, unless
the probation officer excuses you from doing so. If you plan to chan§le where you work or anything about your work
(such as your position or your job res onsibilities), you must notify e probation officer at least 10 days before the
change. If notifying the probation o icer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected change.

8. You must not communicate or interact with someone you know is_ engaged in criminal activity. Ifyo_u know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer. ‘

9. If you are arrested or questioned by a law enforcement ofticer, you must notify the probation officer within 72 hours.

lO. You must not own, possess, or have access to a firearm, ammunition, destructive dev_ice,_ o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

l l. You must riot act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the couit.

12. If the probation officer determines that you pose a risk to another person (including_ an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

l3. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has_ provided me with a written copy
of this judgment containing these conditions. F or further information regarding these conditions, see Overview of Probation
and Supervised Release Conditz'ons, available at www.uscourts.gov.

Defendant’s Sigriature Date

 

AO245C (Rcv. ll/l 6) Amended Judgment in a Criminal Case (NOTE: Identify Changes with Astcrisks(*))
_ Sheet_3D _ Supervised Relcase

 

__
__ __ _ _ _

DEFENDANT: ERIK ROAN
CASE NUMBER: 3116CR05535RAJ-001

SPECIAL CONDITIONS OF SUPERVISION

Judgmerit-_ Page 5 of 7

1. The defendant shall participate as instructed by the U. S. Probation Officer in a program approved by the
probation office for treatment of narcotic addiction, drug dependency, or substance abuse, which may
include testing to determine if defendant has reverted to the use of drugs or alcohol The defendant shall
also abstain from the use of alcohol and/or other intoxicants during the term of supervision Defendant must
contribute towards the cost of any programs, to the extent defendant is financially able to'do so, as
determined by the U.S. Probation Officer. In addition to urinalysis testing that may be a part of a formal
drug treatment program, the defendant shall submit up to eight (8) urinalysis tests per month.

2. The defendant shall not obtain or possess any driver's license, social security number, birth certificate,
passport or any other form of identification in any other name other than the defendant's true legal narne,
without the prior written approval of the defendant's Probation Officer.

3. The defendant shall participate as directed in a mental health program approved by the United States
Probation Office. The defendant must contribute towards the cost of any programs, to the extent the
defendant is financially able to do so, as determined by the U. S Probation Officer.

4. .The defendant shall participate as directed in the Moral Reconation Therapy program approved by the
United States Probation and Pretrial Services Office. The defendant must contribute towards the cost of any
programs, to the extent the defendant is financially able to do so, as determined by the U.S. Probation
Officer.

5. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C.§1030(e)(1)), other electronic communications or data storage devices
or media, or office, to a search conducted by a United States probation officer, at a reasonable time and in a
reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition
of supervision Failure to submit to a search may be grounds for revocation The defendant shall Wam any
other occupants that the premises may be subject to searches pursuant to this condition

6. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant's federal income tax
returns.

,

A0245C (Rev. 11/16) Amended ludgment in a Criminal Case (NOTE: Identify Cha.nges with Asterisks(*))
Sheet 5 _ Crirninal Monetary Penalties

DEFENDANT: ERIK ROAN
CASE NUMBER: 3:16CR05535RAJ-001

CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

__
__

 

Judgm_eE - Page 6 of 7

Assessment .] V'l A Assessment* Fine Restitution
TOTALS $ 100 $ N/A $` Waived $ N/A

l:l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C)
will be entered after such determination

13 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to l8 U.S.C. § 3664(1), all nonfederal
victims must ,be paid before the United States is paid.

 

Name of 'Payee Total Loss* Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

l:l Restitution amount ordered pursuant to plea agreement $

 

l___l The defendant must pay interest on restitution and a Ene of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612($. All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

ij The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:| _the interest requirement is waived for the l:| fine l:l restitution
|:l the interest requirement for the l] fine l:l restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a inc is waived.

* Justice for Victirns of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and ll3A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

A0245C (Rev. 11/16) Amended Judgment in a Criminal Case (NOTE: Identify Clianges with Asterisks(*))
-Sheet 6 - Sc§,§ule ofPayments_

Judgrnent -- Page 7 of 7

DEFENDANT; ERIK ROAN
cAsE NUMBER: 3;16€R05535RAJ-001‘

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

|:l During the period of probation, in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The
defendant must notify the Court, the United States Probation Office, and the United States Attomey's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,
Westem District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall_pay the following court cost(s):

l`_`| The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following orders ( 1) assessment, (2) restitution principal, (3) restitution iriterest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

